DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, 8 and 9, drawn to a battery with a plurality of layers, classified in H01M10/0525.
II. Claim 7, drawn to a process for producing a battery, classified in H01M10/058.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed may be made by a materially different process such as one that does not include AFP or ATL, but rather involves simply stacking the layers.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	(a) the inventions have acquired a separate status in the art in view of their different classification;

	(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
	(d) the prior art applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Jeffrey Wilson on 25 March 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6, 8 and 9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 7 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 28 September 2018 and 1 August 2019 have been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the electrically conductive material" on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 1 recites the limitation “A component having, over a large area, a plurality of batteries”. 
The term "large area" in claim 8 is a relative term which renders the claim indefinite.  The term "large area" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For the purposes of examination, a component having a plurality of batteries will be considered to meet the above referenced limitation of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. 10-1772446, hereinafter Kim in view of U.S. Pre-Grant Publication No. 2018/0040912, hereinafter Chang and U.S. Pre-Grant Publication No. 2012/0214375, hereinafter Kitano.
Regarding claim 1, Kim teaches a structural battery (100) with a plurality of layers (paragraph [0001] and figure 1).
A first layer (170) is a current collector (paragraph [0062]), therefore it is an electrically conductive layer. 
A second layer (190) is carbon-fiber-reinforced plastic (paragraph [0081]). 
A third layer (150) is a separator layer (paragraph [0062]). Kim teaches that a separator layer may be formed of a glass-fiber layer sandwiched between two polymer layers (paragraph [0038]). Therefore the third layer (150) is a glass-fiber-reinforced plastic. 
A fourth layer (140) comprises carbon fiber, binder and LiFePO4 as electrode active material (paragraphs [0035, 0062]). Binders in the art are known to be various polymers – see, e.g. Kitano (paragraph [0184]). Therefore, the fourth layer is a carbon-fiber-reinforced plastic.

The battery (100) is jacketed by an outer surface layer (110), which is a glass-fiber-reinforced plastic (paragraphs [0062, 0063]). 
Kim fails to: 1) teach that the plastic of the outer surface layer (110) is polyester; and 2) specify a ratio by weight of LiFePO4 to carbon fiber in the fourth layer (140).
Regarding 1), Chang teaches a structural battery comprising structural facesheets which form an outermost surface of the structural battery (paragraph [0059]). Chang teaches that a suitable material for the structural facesheets is a fiber-reinforced-polymer. Specifically, Chang teaches that the fibers may be glass fibers and the polymer may be polyester (paragraph [0060]). 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use glass-fiber-reinforced-polyester as the outer surface layer (110) in Kim’s battery without undue experimentation and with a reasonable expectation of success.
	Regarding 2), Kitano teaches a carbon fiber fabric for use in the electrode of a battery (paragraph [0167]). Kitano teaches using the carbon fiber fabric in an amount up to 50% by mass of the amount of active material in the electrode (paragraph [0185]). Therefore the ratio of active material to carbon fiber fabric would be 2:1 or greater.
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use the active material and carbon fiber in Kim’s material at a mass ratio of 2:1 or greater for the purpose of achieving sufficient performance in the battery.

Furthermore, Kim as modified by Chang and Kitano discloses the claimed invention except for the exact optimum range of the ratio of LiFePO4 to carbon fiber in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 2, Kim teaches metal as current collector (paragraph [0022]).
	Regarding claim 3, Kim as modified by Chang teaches that the outermost surface of the structural batteries may include multiple facesheets of different materials (Chang’s paragraph [0059]).
	Among the possible materials taught by Chang are metal and ceramics (paragraph [0061]).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a second metal or ceramic layer for the purpose of further structurally reinforcing the surface of Kim’s structural battery.
	It would further have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to place the metal or ceramic layer on the 
Regarding claim 4, Kim as modified by Chang teaches that the glass-fiber-reinforced-polyester may be woven glass-fiber fabric (paragraph [0060]).
Regarding claim 5, Kim as modified by Chang teaches that the outermost surface of the structural batteries may include multiple facesheets of different materials (Chang’s paragraph [0059]).
	Among the possible materials taught by Chang is SiO2 (paragraph [0061]).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a second layer of SiO2 for the purpose of further structurally reinforcing the surface of Kim’s structural battery.
	It would further have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to place the SiO2 layer on the surface away from the battery for the purpose of maintaining the order of layers taught by Kim.
Regarding claim 6, Kim teaches that an arrangement of the layers in the battery is stepped (figure 1).

Regarding claim 8, Kim teaches an airplane wing (“component”) having a plurality of structural batteries (3a to 3e) fixed on the airplane wing (“component”) (paragraph [0108] and figure 11C). The batteries (3a to 3e) are shown arranged edge-to-edge (figure 11C).
Each structural battery includes a plurality of layers (paragraph [0001] and figure 3).

A second layer (290) is carbon-fiber-reinforced plastic (paragraphs [0081, 0087]). 
A third layer (250) is a separator layer (paragraph [0087]). Kim teaches that a separator layer may be formed of a glass-fiber layer sandwiched between two polymer layers (paragraph [0038]). Therefore the third layer (250) is a glass-fiber-reinforced plastic. 
A fourth layer (240) comprises carbon fiber, binder and LiFePO4 as electrode active material (paragraphs [0035, 0087]). Binders in the art are known to be various polymers – see, e.g. Kitano (paragraph [0184]). Therefore, the fourth layer is a carbon-fiber-reinforced plastic.
A fifth layer (230) is a current collector (paragraph [0087]), therefore it is an electrically conductive layer.
The battery is jacketed by an outer surface layer (210), which is a glass-fiber-reinforced plastic (paragraphs [0087, 0063]). 
Kim fails to: 1) explicitly teach that the batteries (3a to 3e) are bonded at their edges; 2) teach that the plastic of the outer surface layer (210) is polyester; and 3) specify a ratio by weight of LiFePO4 to carbon fiber in the fourth layer (240).
Regarding 1), given that the batteries (3a to 3e) are arranged edge-to-edge on the wing of an aircraft, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to bond the batteries (3a to 3e) together at their edges for the purpose of ensuring stability.

	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use glass-fiber-reinforced-polyester as the outer surface layer (210) in Kim’s battery without undue experimentation and with a reasonable expectation of success.
	Regarding 3), Kitano teaches a carbon fiber fabric for use in the electrode of a battery (paragraph [0167]). Kitano teaches using the carbon fiber in an amount up to 50% by mass of the amount of active material in the electrode (paragraph [0185]). Therefore the ratio of active material to carbon fiber would be 2:1 or greater.
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use the active material and carbon fiber in Kim’s material at a mass ratio of 2:1 or greater for the purpose of achieving sufficient performance in the battery.
The optimum range of Kim as modified by Kitano overlaps the instant application's optimum range of 2:1 to 2.5:1.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Kim as modified by Chang and Kitano discloses the claimed invention except for the exact optimum range of the ratio of LiFePO4 to carbon fiber in In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 9, the examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product.  Specifically, claim 9 recites that the bond between the batteries is formed by heat press bonding.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: J. Power Sources, 189, 646-650, U.S. Patent No. 7,855,017, U.S. Pre-Grant Publication No. 2015/0180086.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/BRIAN R OHARA/Examiner, Art Unit 1724